Citation Nr: 1754846	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-40 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased (compensable) rating for hypertension.

2. Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to February 1967.  

This case initially came before the Board of Veterans Appeals (Board) on appeal of a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) that granted service connection for hypertension and bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In February 2015, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for hypertension and bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal regarding entitlement to a compensable rating for hypertension have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal regarding entitlement to a compensable rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. Id. 

On February 19, 2015 the Veteran's representative submitted correspondence and an Authorization to Withdraw, signed by the Veteran in December 2014, expressing his intent to withdraw from appeal all of his pending claims and appeals, which includes the issues of entitlement to increased ratings for hypertension and bilateral hearing loss. Thus, the appeal with regard to these two claims has been properly withdrawn. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and the claims for entitlement to an increased rating for hypertension and bilateral hearing loss are dismissed.


ORDER

The appeal for entitlement to an initial (compensable) rating for hypertension is dismissed.

The appeal for entitlement to an initial (compensable) rating for bilateral hearing loss is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


